Citation Nr: 1044706	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's spouse
Appellant's friend


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
confirmed the previous denial of service connection for PTSD.  

A July 2009 Board decision found that the Veteran had submitted 
new and material evidence to reopen the previously denied claim 
of service connection for PTSD and remanded the current claim for 
additional development.  A March 2010 rating decision granted the 
Veteran service connection for PTSD, with a 70 percent 
evaluation, effective February 2, 2007.  The Veteran has not 
disagreed with his evaluation or the effective date for the grant 
of benefits following the March 2010 rating decision.  Hence, the 
issue has been re-characterized to comport to the evidence of 
record.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing at the RO in March 2009.  A transcript of the hearing is 
of record.  The VLJ before whom the Veteran testified in March 
2009 is no longer a Board employee.  In September 2010 the 
Veteran was sent a letter notifying him that he could be 
rescheduled for a new Board hearing before a different VLJ or his 
claim could be decided based on the evidence of record.  The 
Veteran did not respond to this letter.   


FINDING OF FACT

The Veteran was granted the full benefit of service connection 
for PTSD by the March 2010 rating decision, and thus his 
substantive appeal is moot.




CONCLUSION OF LAW

The criteria for dismissal of the substantive appeal by the 
Veteran concerning the claim of service connection for PTSD have 
been met.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 and 
Supp. 2010); AB v. Brown, 6 Vet. App. 35, 38 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.

The appeal on the merits of the Veteran's claim of entitlement to 
service connection for PTSD has become moot by virtue of the 
March 2010 rating decision granting the full benefit sought.  A 
March 2010 supplemental statement of the case (SSOC) notes that 
because the maximum 100 percent evaluation for PTSD was not 
granted the Veteran's claim is still on appeal.  This is 
incorrect.  The issue on appeal from the January 2008 rating 
decision was only service connection for PTSD, and not for an 
increased evaluation for PTSD.  Thus, the Veteran's claim of 
entitlement to service connection for PTSD must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5); 
AB, 6 Vet. App. at 38.


ORDER

The appeal of entitlement to service connection for PTSD is 
dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


